DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites “a plurality of stowing rollers that can each move in rotation about a first axis Zi”. However the specification (§[0032]) states that “In the case of four stowing rollers as shown in Figure 2C, there may then be four axes of rotation Z1, Z2, Z3, Z4, etc.” The figures depict these axes of rotation as well. It is unclear if the plurality of axes in the claim are to move in rotation about the same “a first axis Zi” or if each roller moves in rotation about its respective axis of rotation. Clarification of the claim language is required.  The office will examine the claims as though each roller has its own respective axis of rotation, as indicated in the specification. Claims 4, 6, and 11 do not cure the deficiency.
	Claim 1 recites “wherein each hat of the respective protuberances fits between two hats of the respective protuberances”, which would require three ‘hats’. However, the claim only accounts for a first and a second protuberance, each comprising a hat. It is unclear how many hats are being claimed. Claims 2-4, 6, and 11 do not cure the deficiency. Correction/clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Groskopfs (US 3,434,674 A), and Mayers et al. (US 2011/0016675 A1).
Regarding claim  1, Groskopfs discloses a deployable device (Fig. 2) comprising: 
a plurality of stowing rollers (24: storage spool, Fig. 1, also see a double storage spool mechanism represented in Fig. 10) that can each move in rotation about a first axis Zi (rotation axis is along b, Fig. 9),
(col. 5, line 15: the modification that the two strips are stored on separate storage spools. In this latter case, of course, both of the storage spools are driven through the geared connection to gear 36. A schematic representation of a double storage spool mechanism is illustrated in FIG. 10.) 

a plurality of tape-springs (strips 10 and 12; Figs. 1, 2, 3, and 10), each being capable of passing from a wound configuration in one of the stowing rollers to a deployed configuration (Fig. 9) along a second axis Xi substantially perpendicular (Fig. 9) to the first axis Zi of the associated stowing roller (second axis is along line L1, Fig. 9), and 
having a substantially concave face (see inner concave surfaces of 10 and 12, Fig. 1) and a substantially convex face (see outer convex surfaces of 10 and 12, Fig. 1), the concave faces of the tape-springs facing one another (Fig. 1), the tape-springs being at least partially superposed in pairs over a contact surface (slots, ‘A’, Fig. 1 defines the amount of overlap), 
wherein the contact surface is positioned between the concave face of a first of the tape-springs and the convex face of a second of the tape-springs (see Fig. 3).
Groskopfs is silent to a reversible adherent link on the contact surface between at least two of the tape springs in the deployed configuration,  wherein the reversible adherent link comprises a first protuberance on one tape-spring of the at least two tape-springs and a second protuberance on another tape-spring of the at least two tape-springs, each protuberance comprising a trunk extending substantially perpendicular to a surface of the respective tape-spring, and each protuberance comprising a hat at its free end, wherein each hat of the respective protuberances of the one tape-spring fits between two hats of the respective protuberances of the other tape- spring.
Mayers teaches a reversible adherent link (col. 6, ln. 7: a reversible adhesive interaction (FIG. 1B)) comprising a first protuberance (108 (P1) with 130, Fig. 1A) and a second protuberance (108 (P2) with 130, Fig. 1A), each protuberance comprising a trunk (108: tapered protrusion) extending substantially perpendicular to a surface, 
(col. 9, ln. 23: In general, the protrusions will be normal to the plane of the surface), 
and each protuberance comprising a hat at its free end,
(130: interlocking structure, Fig. 1A), (col. 14, ln. 65: The shape of interlocking structure 130 can have be any suitable form, for example, a "mushroom" or "nail-head" structure), 

wherein each hat of the respective protuberances fits between two hats of the respective protuberances,
(col. 6, ln. 1: By contacting the first adhesive element 102 with the second adhesive element 110, a substantial interleaving of the tapered protrusions 108 (P1) of the first adhesive element results, with the tapered protrusions 108 (P2) or tapered grooves 114 (G2) of the second adhesive element, providing a reversible adhesive interaction).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the contact surface between the at least two tape springs disclosed by Groskopfs with the reversible adhesive link as taught by Mayers, in order to provide a first protuberance on one tape-spring of the at least two tape-springs and a second protuberance on another tape-spring of the at least two tape-springs so that each hat of the respective protuberances of the one tape-spring fits between two hats of the respective protuberances of the other tape- spring. The benefit being the contact surface between the two tape-springs having a reversible adherent link preventing shear displacement of the individual tape springs.

Regarding claim 4, modified Groskopfs discloses the deployable device according to claim 1, wherein the reversible adherent link is punctiform or linear (see 108: protrusions, Fig. 1A of Mayers, note they are pointed and linear), (col. 15, line 12: It should be noted that the methods of deforming portions of the protrusions and/or groves can also be utilized with no-tapered protrusions, such that a substantially non-tapered protrusion can be prepared with interlocking structures 130.)

Regarding claim 11, modified Groskopfs discloses a satellite wherein it comprises at least one deployable device according to claim 1.
(col. 1, line 64: It is the compactness of these devices that has gained their acceptance for use in space satellites.)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groskopfs (US 3,434,674 A), and Mayers et al. (US 2011/0016675 A1) as applied to claim 1 above, and in further view of Brooks (US 9,352,528 B1). 

Regarding claim 6, modified Groskopfs discloses the deployable device according to claim 1, each of the plurality of tape-springs having a free end (free end shown near ‘d’, Fig. 9), wherein the tape springs have a thickness along a third axis Yi (along line ‘d’, Fig. 9) substantially perpendicular to the second axis Xi and to the first axis Zi (Fig. 9), and a width (Fig. 9) along the first axis Zi. 
Groskopfs and Mayers are silent wherein at least one tape-spring of the plurality of tape-springs has a non-constant thickness and/or a non-constant width.
Brooks teaches a retractable elongate member wherein at least one tape spring of a plurality of tape-springs (1013 and 1023, Fig. 10) has a non-constant thickness (T1 and T2, Fig. 10) and a non-constant width (R3 and R4, Fig. 10 - Note that a variation in distance between opposing peaks (R) would result in a variation in width).
(col. 8, lines 41-55: FIG. 10 illustrates a perspective view of additional alternative representative cross-section 1003 at section line (B-B) of FIG. 8 representing the combination of an increase in thickness at the representative cross-section 902 at section line (B-B) of FIG. 9, with an increase in geometric radius illustrated by cross-section 1002 at section line (B-B) of FIG. 8. Thus, the geometric first radius R3 increases and thickness T1 of material decreases in first and second elongate members 1013 and 1023 at the elongate member opposing distal end 770 of FIG. 8 in the direction toward the elongate member distal end 760 (of FIG. 8) of the elongate member 1000, i.e., the geometric radius R3 of the first and second elongate strips 1013 and 1023 would increase to the geometric radius R4 represented by the cross-section 1001 of FIG. 10, and the thickness T1 of material of the first and second elongate members 1013 and 1023 would decrease to the reduced thickness T2 represented by the cross-section 1001 of FIG. 10.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plurality of tape springs disclosed by modified Groskopfs with the non-constant thickness and non-constant width as taught by Brooks, in order to make the tape-springs of a non-constant width and non-constant thickness. The benefit being the tape-springs yielding a higher bending or torsional resistance at the thicker end where it is supported from and further increasing the stand-off strength of the deployed tape-spring.

Claims 1, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0253827 A1), Spence et al. (US 9,611,056 B1) and Mayers (US 8635749 B2).
Regarding claim  1, Watanabe  discloses a deployable device comprising: 
a plurality of stowing rollers (21, 22, 23; Figs. 1 and 3) that can each move in rotation about a first axis Zi (see annotated Fig. 1), 

(§[0047]: Because the three divided storage parts 21, 22, 23 are of the same structure, only one divided storage part 21 will be explained below. As shown in FIG. 3, the divided storage part 21 is provided with a wind-up drum 25 that winds up the divided extendible member 11), 

a plurality of tape-springs (11, 12, 13; Figs. 1 and 2), each being capable of passing from a wound configuration (§[0050]: storage state, Fig. 2) in one of the stowing rollers to a deployed configuration (Fig. 1, perspective view of extended state) along a second axis Xi substantially perpendicular to the first axis Zi of the associated stowing roller (see annotated Fig. 1), and 
having a substantially concave face (annotated Fig. 5D) and a substantially convex face (annotated Fig. 5D), the concave faces of the tape-springs facing one another (Fig. 1), the tape-springs being at least partially superposed in pairs over a contact surface, a reversible adherent link on the contact surface between at least two of the tape springs in the deployed configuration,
 (§[0053]: In addition, because use is made of such surface fasteners 30, extension and storage can be carried out in a reversible manner. on the contact surface between at least two of the tape- springs in the deployed configuration)
 (§[0063]: Further, an example has been shown in which the surface fasteners are used as the fastening units, but there can instead be used a variety of kinds of fastening units, as long as they can form a closed cross-sectional structure, such as, so-called, line fasteners, rail fasteners, magnets, latches, hooks, buttons, adhesion, bonding, etc. The line fasteners are so-called zippers, in which mutually engageable element teeth, being mounted on a pair of tapes, are placed into or out of meshing engagement with each other by means of a slider. In addition, the rail fasteners are such that a pair of rails, instead of element teeth, are placed into or out of engagement with each other by means of a slider.)

Watanabe is silent wherein the contact surface is positioned between the concave face of a first of the tape-springs and the convex face of a second of the tape-springs.
Spence teaches interlocking tape-springs for a spacecraft wherein the contact surface (601, Fig. 6C) between at least two tape springs (603 and 604, Fig. 6C) is positioned between the concave face of the first tape spring and the convex face of the second tape spring 
(col. 11, lines 16 – 25: 603—Roll out boom (201) inside surface: The interior surface of an open-section roll out boom (602) onto which inter-wrap attachment strips (601) are attached. 604—Roll out boom (201) outer exposed surface: The exposed outer surface of a rolled or unrolling elastic roll out boom (201), upon which inter-wrap attachment strips (601) are attached, and to which a radial load may be applied by a roller or strap to provide a means of deployment control.)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the contact surface disclosed by Watanabe with the positioning as taught by Spence, in order to connect the tape springs in an over-lapping manner and therefore provide a high resistance to shearing between tape springs. 
	

    PNG
    media_image1.png
    520
    868
    media_image1.png
    Greyscale


	Watanabe and Spence are silent to the reversible adherent link comprising a first protuberance on one tape-spring of the at least two tape-springs and a second protuberance on another tape-spring of the at least two tape-springs, each protuberance comprising a trunk extending substantially perpendicular to a surface of the respective tape-spring, and each protuberance comprising a hat at its free end, wherein each hat of the respective protuberances of the one tape-spring fits between two hats of the respective protuberances of the other tape-spring.
Mayers teaches a reversible adherent link (col. 6, ln. 7: a reversible adhesive interaction (FIG. 1B)) comprising a first protuberance (108 (P1) with 130, Fig. 1A) and a second protuberance (108 (P2) with 130, Fig. 1A), each protuberance comprising a trunk (108: tapered protrusion) extending substantially perpendicular to a surface, 
(col. 9, ln. 23: In general, the protrusions will be normal to the plane of the surface), 
and each protuberance comprising a hat at its free end,
(130: interlocking structure, Fig. 1A), (col. 14, ln. 65: The shape of interlocking structure 130 can have be any suitable form, for example, a "mushroom" or "nail-head" structure), 

wherein each hat of the respective protuberances fits between two hats of the respective protuberances,
(col. 6, ln. 1: By contacting the first adhesive element 102 with the second adhesive element 110, a substantial interleaving of the tapered protrusions 108 (P1) of the first adhesive element results, with the tapered protrusions 108 (P2) or tapered grooves 114 (G2) of the second adhesive element, providing a reversible adhesive interaction).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reversible adherent link disclosed by Watanabe and Spence with the protuberances and hat disclosed by Mayers, in order to provide a first protuberance on one tape-spring of the at least two tape-springs and a second protuberance on another tape-spring of the at least two tape-springs so that each hat of the respective protuberances of the one tape-spring fits between two hats of the respective protuberances of the other tape-spring. The benefit being the contact surface between the two tape-springs having a reversible adherent link preventing shear displacement of the individual tape springs.

Regarding claim 4, modified Watanabe discloses the deployable device according to claim 1, wherein the reversible adherent link on the contact surface is punctiform or linear, (see 108: protrusions, Fig. 1A, note they are pointed and linear), (col. 15, line 12: It should be noted that the methods of deforming portions of the protrusions and/or groves can also be utilized with no-tapered protrusions, such that a substantially non-tapered protrusion can be prepared with interlocking structures 130.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reversible adherent link disclosed by Watanabe and Spence with the punctiform or linear shape as taught by Mayers, in order to make a reversible adherent link that is punctiform or linear. The benefit being creating an interaction that bonds, sticks or otherwise joins two adhesive elements to each other in a temporary manner such that the adhesive interaction can be reversed by simply separating the two adhesive elements. Reversible adhesive interactions can include interactions where there is no or minimal loss of adhesion after one or more adhesion/de-adhesion cycles.

Regarding claim 11, Modified Watanabe discloses a satellite wherein it comprises at least one deployable device according to claim 1.
(§[0001]: The present invention relates to an extendible or deployable structure which is used by being extended or deployed in outer space, such as, for example, an antenna of an artificial satellite.)


Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered. 
The argument regarding the 112 rejection of claim 1 for indefiniteness on page 6 has been considered, however the office respectfully disagrees and the rejection is maintained. The claim language “a plurality of stowing rollers that can each move in rotation about a first axis Zi” indicates each roller can move in rotation about an axis. That axis being Zi. Only one axis is being claimed, therefore each roller claimed is moving about the same axis. However the figures and disclosure indicate more than one axis of rotation. Therefore, the claim language is indefinite. As applicant states in his argument, when “two stowing rollers, (14) and (15), are considered…they can move in rotation respectively about axes Z1 and Z2. But, only one axis is claimed. It is noted that Zi is a general notation having a value ranging from 2 to a whole number equal to the number of stowing rollers and of tape springs of the device. The office suggests using the language “…that can each move in rotation about their respective axes, Zi” to clarify that more than one axis of rotation is being claimed, unless all stowing rollers are to have the same axis of rotation.
Regarding the argument on page 8, “Mayers does not disclose or make obvious that each of the protuberances of a tape meter fits between two caps of the protuberances of the other tape meters, thus creating a reversible bond”. The office respectfully disagrees. The prior art clearly states in col. 14, ln. 62 that “tapered protrusions 108 and/or tapered grooves 114, can comprise an interlocking structure 130 as shown in FIG. 1A, positioned on the tops of the protrusions or grooves. The shape of interlocking structure 130 can have be any suitable form, for example, a "mushroom" or "nail-head" structure.” The protrusions and the grooves can comprise the “mushroom” cap. Further describing in col. 5, ln. 63, “Suitably, the surface 112 (S2) includes an array 106 (A2) of tapered protrusions 108 (P2) or tapered grooves 114 (G2). In suitable embodiments, the arrays 106 (A1 and A2) of tapered protrusions 108 (P1 and P2) or tapered grooves 114 (G2) of the first and second adhesive elements 102/110 have a periodicity that is substantially complementary. By contacting the first adhesive element 102 with the second adhesive element 110, a substantial interleaving of the tapered protrusions 108 (P1) of the first adhesive element results, with the tapered protrusions 108 (P2) or tapered grooves 114 (G2) of the second adhesive element.” This describes two arrays of tapered protrusions, each that can have cap (130), and have a periodicity that is substantially complementary, furthermore, “a substantial interleaving of the tapered protrusions 108 (P1) of the first adhesive element results, with the tapered protrusions 108 (P2)”. 
Different variations of the arrays result in different percentages of contact between the first and second surfaces, as taught by Mayers beginning col. 15, ln. 33: “In suitable embodiments, contacting the first and second adhesive elements results in contact of greater than 10% of the total surface area that is desired to be contacted between the first array (A1) and the second array (A2). Suitably, contacting the first and second adhesive elements results in contact of greater than 20%, greater than 30%, greater than 40%, greater than 50%, greater than 60%, greater than 70%, greater than 80%, greater than 90%, or about 100% of the total surface area that is desired to be contacted between the first array (A1) and the second array (A2).
The arrays of the first and second adhesive elements have a surface area that is dictated by the shape, size and geometry of the protrusions and/or grooves thereon. Suitably, when the adhesive elements are contacted with each other, greater than 10% of the total available surface areas of the first and second arrays that are desired to be contacted, are in contact with each other. While in exemplary embodiments, 100% of the surface area of the first and second arrays that are desired to be contacted are in contact with each other, the adhesive elements of the present invention are able to adhere to one another when only a portion (e.g., about 1% to about 100%) of the total available surface areas that are desired to be contacted, are in contact. In general, the larger the contact area (and therefore, the greater the percentage of the total available surface area in contact), the greater the strength of adhesion between the adhesive elements. As shown in FIGS. 2H and 2I, depending on the orientation of the two adhesive elements to be contacted, all of the available surface area of one of the adhesive elements may be utilized during the contacting (see FIG. 2H), though in other embodiments, only a portion of the available surface area of one (or both) of the adhesive elements may be utilized (see FIG. 2I). However, the area that is desired to be contacted (250) suitably will have greater than 10% of the available surface areas in contact.” 
One of ordinary skill in the art would choose the array arrangement that best suits the needs of their invention. Mayers teaches each cap of the protuberance of array one fitting between two caps of the protuberances of array two as explained in the above rejections. With regard to the argument “no form of linearity is highlighted” in the protuberances of Mayer (arguments page 9), the office respectfully disagrees, see col. 15, ln. 12 as noted in the rejections above. 
With regard to the argument, “Watanabe does not disclose or make obvious a reversible adhesive bond between the tape meters”, page 8-9, the office respectfully disagrees. See §[0053]: In addition, because use is made of such surface fasteners 30, extension and storage can be carried out in a reversible manner. on the contact surface between at least two of the tape- springs in the deployed configuration. The reference clearly teaches surface fasteners that can be carried out in a reversible manner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./
Examiner, Art Unit 3642                                                                                                                                                                                           

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619